Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 2, the limitation “…wherein the second transmission request unit requests the transmission side of the data unit to transmit a data unit at a time different from that of the data unit” is indefinite as it is unclear what “the data unit” is in comparison with the claimed “a data unit”. 
For the purpose of a compact prosecution, the Examiner interpreted “the data unit” as a data unit corresponding to the first transmission preceding “a data unit” corresponding to the second transmission.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A collection method comprising: receiving a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data; inspecting the authenticity of the data unit by inspecting a quality of the data unit on the basis of the guarantee value and by inspecting the presence or absence of a loss of the data on the basis of a reception interval of the data unit; and requesting a transmission side of the data unit to retransmit the data unit when inspection results of inspecting the authenticity of the data unit indicate no authenticity.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “inspecting a quality of the data unit on the basis of the guarantee value and by inspecting the presence or absence of a loss of the data on the basis of a reception interval of the data unit” and “…when inspection results of inspecting the authenticity of the data unit indicate no authenticity” are treated as belonging to mental process grouping. These steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “inspecting the authenticity of the data unit indicate no authenticity” in the context of this claim encompasses the user manually making a judgement based on the inspection of a guarantee value and observation of a duration of the reception interval.
Similar limitations comprise the abstract ideas of Claims 8-10.  

In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a reception unit that receives a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data and a first transmission request unit that requests a transmission side of the data unit to retransmit the data;
In Claim 8: receiving a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data and a transmission side of the data unit to retransmit the data;
In Claim 9: A non-transitory computer-readable storage medium on which an executable collection program is stored, a computer, receiving a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data, and a transmission side of the data unit to retransmit the data unit;
In Claim 10: a collection device including a reception unit that receives a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data, 
The additional elements in the preamble “A collection device” (Claim 1), (“A collection method” (Claim 8), “A non-transitory computer-readable medium” (Claim 9), and “A collection device” (Claim 10), are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use.  “Receiving a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data” (Claims 1, 8-10) using a collection system/device (Claim 10) represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A computer-readable medium/ computer (generic processor), in Claim 9, are generally recited and are not qualified as particular machines.  
In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and, therefore, these claims are not eligible without reciting any additional elements demonstrating a practical application (i.e. meaningful), using a particular machine, improving other technology or technical field, and/or qualified for “significantly more”.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi Toshibumi et al. (JP 2004086367), hereinafter ‘Toshibumi’ (Submitted in IDS dated 10/4/2019), machine translation is referenced and attached, in view of Sumiyo Okada et al. (US 2014/0177462), hereinafter ‘Okada’.

With regards to Claim 1, Toshibumi discloses 
A collection device (the plant network health diagnosing apparatus [0040]) comprising: 
a reception unit that receives a data unit including operation data indicating an operation state of a plant (the data collection means 110 is a means 
for collecting data transmitted on the plant network, and is connected directly to the repeater 104 so as to receive and collect all the frames transmitted to the plant network [0040]) and 
a guarantee value for guaranteeing authenticity of the operation data (the inspection means 120 is a means for inspecting data collected by the data collection means 110, and includes a periodic data inspection means 130 for inspecting a frame by comparing frames transmitted at regular intervals with frame reference information recorded in advance [0040]; a signature may be included in the data portion 204 to confirm the integrity and validity of the frame [0049]; extract a random number of random numbers from the random number string, and embed the random number as a signature for indicating validity of data in data transmitted by the control device [0031]); 

a first transmission request unit that requests a transmission side of the data unit to retransmit the data unit when inspection results of the first inspection unit indicate no authenticity (Since the frame that should not be originally present has been received, it is determined that there is an abnormality (S 703), but in this example, the frame reference information 501 is found (NO in S 702), and therefore, the process proceeds to the next step S 704. In step S 704, the start of the transmission abnormality check thread is set to be set to be used for checking the next scheduled arrival frame having the same transmission source and ID as the latest frame [0056-0057]; the same kind of previous data and next data transmitted from the same transmission source can be retrieved using the reference information, and an abnormality in the transmission period of the data can be easily detected based on the transmission period in the reference information and the communication time included in the data [0063]; Steps S701-S704, Fig.7; [0057-0063]).
Toshibumi also discloses that a reception time longer than the reference time indicated an abnormality as discussed above [0053].
However, Toshibumi does not specifically discuss considering the presence or absence of a loss of the data on the basis of a reception interval of the data unit.
Okada discloses the presence or absence of a loss of the data on the basis of a reception interval as compared with a reference (“normal communication [0080]”) interval (When packet loss occurs, the reception interval T1 between the ACK packets #3 and #5 becomes greater than the previous reception interval T0 [0127]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshibumi in view of Okada to consider the presence or absence of a loss of the data on the basis of a reception interval of the data unit as known in the art of abnormality detection/ communication error (a communication failure occurs in the wireless section, and loss of an ACK packet and retransmission of the ACK packet occur, the reception interval of ACK packets becomes large in comparison to the reception interval during normal communication, Okada [0080]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Toshibumi in view of Okada, and further in view of Mukai Takuya et al. (JP 2005-309616), (Submitted in IDS dated 10/4/2019), machine translation is referenced and attached.

With regards to Claim 2, Toshibumi additionally discloses inspecting whether or not the operation data is normal on the basis of whether or not the operation data is a value in a predetermined range [0053] and transmitting a data unit at a time different from that of the data unit when the second inspection unit determines that the operation data is abnormal (The periodic data check means 130 of the inspection means 120 may be configured to measure the transmission period of the periodic data within a predetermined time and to automatically set the data transmission period and the period error of the frame reference information in the frame database 133 based on the measurement result [0103]; the start time T is a time obtained by adding the 
However, Toshibumi is silent with regards to a second inspection and a second transmission units and requesting the transmission side of the data unit to transmit a predetermined data unit, wherein the second transmission request unit requests the transmission side of the data unit to transmit a data unit at a time different from that of the data unit including the operation data determined to be abnormal when the second inspection unit determines that the operation data is abnormal.
Takuya discloses a second transmission request at a different moment from the data unit that includes operation data which is determined to be abnormal, to the data transmission unit (if there is a defect, complements the defect data in accordance with a defect data complementation rule 7 a described later in the defect data complementation rule DB 7 and outputs the complement data to the failure diagnosis means 4. At this time, when the failure diagnosis means 4 determines that there is a defect in the operation data group in the defect data complementation means 6, the failure diagnosis means 6 performs the failure diagnosis using the complementary data complemented by the defect data complementation means 3 for the defect data portion [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshibumi in view of Okada to use a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshibumi in view of Okada, in further view of Takuya to request the transmission side of the data unit to transmit a predetermined data unit, wherein the second transmission request unit requests the transmission side of the data unit to transmit a data unit at a time different from that of the data unit including the operation data determined to be abnormal when the second inspection unit determines that the operation data is abnormal to perform the failure diagnostics using the complementing data (Takuya [0013]).

With regards to Claim 3, Toshibumi in view of Okada, in further view of Takuya discloses the claimed invention as discussed in Claim 2. 
Toshibumi also discloses executing a process of diagnosing a sign of an abnormality of the plant [0018]. 
However, Toshibumi does not specifically disclose a complementing unit that complements a value of the operation data included in the data unit, wherein the second inspection unit determines whether or not a process of diagnosing a sign of an abnormality of the plant is executable on the basis of the data unit by complementing the value of the operation data determined to be abnormal with respect to the data unit including the operation data determined to be abnormal in the second inspection unit, 
Takuya discloses a complementing unit (data complementation unit [0034]) that complements a value of the operation data included in the data unit [0013], wherein (the second) inspection unit determines whether or not a process of diagnosing a sign of an abnormality of the plant is executable on the basis of the data unit by complementing the value of the operation data determined to be abnormal with respect to the data unit including the operation data determined to be abnormal in the second inspection unit, as discussed in Claim 2, and when the (second) inspection unit determines that the diagnosis process is executable, the complementing unit complements the value of the operation data determined to be abnormal (a fault diagnosis is performed by using the complementary data complemented by the missing data complementing means for the missing data part [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshibumi in view of Okada, in further view of Takuya to determine whether or not a process of diagnosing a sign of an abnormality of the plant is executable, by an inspection unit such as a second inspection unit, as a part of the diagnostic “complementation rules” on the basis of the data unit by complementing the value of the operation data determined to be abnormal prior to executing a step of complementing the missing/lost data with a “certainty degree” (Takuya [0025, 0029-0030, 0033]).

 Claim 5, Toshibumi in view of Okada discloses the claimed invention as discussed in Claim 1.
Toshibumi in view of Okada, in further view of Takuya discloses the claimed invention as discussed in Claim 2. 
Toshbumi also discloses acquiring diagnosis results of a process of diagnosing a sign of an abnormality of the plant using the data unit [0018] and the transmission side of the data unit to transmit the data unit, as discussed in Claim 1. 
However, Toshibumi does not specifically disclose a fourth transmission request unit that requests the transmission side of the data unit to change items of the operation data to be included and transmit the data unit, wherein when the diagnosis results acquired by the acquisition unit indicates that there is a sign of an abnormality, the fourth transmission request unit requests the transmission side of the data unit to change the items of the operation data to be included and transmit the data unit.
Takuya also discloses acquiring diagnosis results of a process of diagnosing a sign of an abnormality of the plant using the data unit [0006-0009], and as discussed in Claim 2.
Takuya discloses changing items of the operation data to be included in the data unit, wherein when the diagnosis results acquired by the acquisition unit                                                                                                                                                                indicates that there is a sign of an abnormality (complementing the defect data based on the normal operation data other than the defect data in the operation data group when there is a defect [0006]), by changing the items of the operation data to be included.


With regards to Claims 8, 9, and 10, Toshibumi in view of Okada, and further in view of Takuya discloses the claimed limitations as discussed in Claims 1 and 2.
With regards to Claim 9, Takuya also discloses a non-transitory computer-readable storage medium on which an executable collection program is stored, the collection program causing a computer to execute the claimed steps.

Examiner Notice with regard to Prior Art of Record
In regards to Claim 4, the claim differs from the closest prior art, Toshibumi, Okada, and Takuya, either singularly or in combination, because it fails to anticipate or render obvious a third transmission request unit that requests the transmission side of the data unit to transmit the data unit so that a reception interval in the reception unit is changed, wherein when the diagnosis results acquired by the acquisition unit indicates that there is a sign of an abnormality, the third transmission request unit requests the transmission side of the data unit to transmit the data unit so that the reception interval 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863